DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 2-7, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.
3.	Applicant’s election without traverse of the species 5) Figs. 7-9 (claims 1, 8 and 11-16) in the reply filed on 20 December 2021 is acknowledged.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 218 as shown in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
5.	The disclosure is objected to because of the following informalities:
	There is a typographical error at the end of paragraph [0032] to the beginning of paragraph [0033] (incomplete sentence/description).
	There is no reference character 114 in Fig. 2A as recited in paragraph [0038], lines 1-3.
	Paragraph [0038], line 5, “…is positions along a…” is grammatically incorrect.
	Paragraph [0043], line 5 please correct “platform358”.
	Paragraph [0049], line 6, please correct “fiberous”.
	Paragraph [0057], line 9, please correct “winging”.
Appropriate correction is required.

Claim Objections
6.	Claims 1, 11, 14 and 15 are objected to because of the following informalities:
	Claim 1, line 5, “the flat headed mop” lacks proper antecedent basis.
	Claim 11, line 4, after “sidewall”, it appears a semi-colon should be inserted.
	Claim 14, line 2, “the flat headed mop” lacks proper antecedent basis.
	Claim 15, lines 2-3, “the flat headed mop” lacks proper antecedent basis.
Appropriate correction is required.

     

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
CN 103445735 A (hereinafter Guangcheng) in view of U.S. Patent Application Publication 
US 2016/0316988 A1 (hereinafter Balz et al.).
	As for claim 1, Guangcheng discloses a bucket for a floor cleaning system having a mop (bucket, water circulating type mop bucket; Figs. 1-3), the bucket comprising: a first compartment which can be at outer compartment 4; a second compartment having a recharging element (second compartment 1, 2, 3; Figs. 1-3), the recharging element being adapted to transfer fluid from the second compartment to the flat headed mop when the mop is positioned on a surface (see translated specification which merely lists the elements, providing little guidance as to the operation of the device. However, the progression of operation is shown in Figs. 1-3 and careful attention is directed to the arrows, indicating water flow). As such, when the second compartment is pushed down against the pressure of the spring 10, water is pushed past gates 14 (Fig. 2) then over the upper edge of the second compartment, where it is allowed to enter recharging element via holes, clearly shown in Fig. 3, such being capable after the mop is pushed is pushed down on the surface of the recharging element, although such is not required since 
	As for claim 8, in Guangcheng, wherein the recharging element is a displacement element having a base portion and a wall extending therefrom, the wall having a plurality of openings extending therethrough, the wall and a sidewall defining a fluid path therebetween, wherein the displacement element is configured to be positioned above a portion of the fluid in the second compartment (recharging element has a base, lower surface, and a wall having holes therein and a fluid path is between the wall of the recharging element and a wall of the second compartment, at least a portion of fluid being below the base, as evident by the movement of fluid indicated by the arrows; Fig. 3).
	To avoid a redundant rejection, claim 11 is rejected similarly as claims 1 and 8 above.
	As for claim 12, in Guangcheng, wherein the fluid path is defined by a channel formed in one of the wall or the sidewall (the holes in the wall define “channels”; Fig. 3). 

As for claim 14, in Guangcheng, wherein the displacement element moves downward in response to the flat headed mop being inserted into the second compartment, the fluid flowing through the fluid path in response to the downward movement of the displacement element (the mop is not positively recited. Consequently, the recitation involving such are purely functional. As such, the displacement element clearly moves downwardly against the bias of spring 10 and therefore is capable of such movement in response to a mop pushing thereon, which movement also taking place inside the second compartment. The fluid moves as indicated by the arrows; Figs. 1-3). 
As for claim 15, in Guangcheng, wherein the plurality of openings are positioned to flow fluid from the gap through the plurality of openings and onto the flat headed mop (the mop is not recited but is clearly to be inside the recharging element, as well as the second compartment. Fluid flow through the openings from the gap is inherent; Figs. 1-3).
As for claim 16, in Guangcheng, wherein the plurality of openings are arranged in a row that extends transversely across the wall (the holes are arranged in a transverse row; Fig. 3).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Hom et al., Wisner, and Morad et al. are pertinent to various mop wringing or rinsing arrangements.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723